NO. 07-01-0174-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                SEPTEMBER 28, 2001

                         ______________________________


                       CHASITY RENEE UPTON, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

               NO. 93,213; HONORABLE PAMELA C. SIRMON, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Chasity Renee Upton filed a Motion to Dismiss Appeal on September 24,

2001, averring that she no longer wishes to prosecute her appeal. The Motion to Dismiss

is signed by both appellant and her attorney.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                Phil Johnson
                                                  Justice




Do not publish.




                                            2